Citation Nr: 9924645	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  96-51 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
degenerative changes of the left knee.   

2.  Entitlement to an evaluation in excess of 10 percent for 
degenerative changes of the lumbar spine.  

3.  Entitlement to a compensable evaluation for left carpal 
tunnel syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel

INTRODUCTION

The appellant served on active duty from July 1981 to 
September 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 1996 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Houston, Texas.                  

The issue of entitlement to a compensable evaluation for 
right carpal tunnel syndrome will be discussed in the REMAND 
portion of this decision. 

The Board notes that in the May 1996 rating action, the RO 
granted the appellant's claim of entitlement to service 
connection for left recurrent varicose veins with recurrent 
thrombophlebitis.  At that time, the RO assigned a 20 percent 
disabling rating under Diagnostic Code 7120.  The appellant 
filed a Notice of Disagreement (NOD) in November 1996, and a 
Statement of the Case (SOC) was issued in November 1996.  The 
SOC addressed the issue entitlement to an evaluation in 
excess of 20 percent for the left recurrent varicose veins 
with recurrent thrombophlebitis.  

In the appellant's November 1996 substantive appeal, the 
appellant stated that in his opinion, his service-connected 
varicose veins warranted "at least" a 40 percent 
evaluation.  The Board observes that in a January 1998 rating 
action, the RO increased the appellant's disabling rating for 
his service-connected varicose veins, from 20 percent to 40 
percent.  The RO issued a letter, dated in November 1998, 
informing the appellant that his claim had been satisfied in 
light of the 40 percent evaluation.  However, the Board notes 
that effective January 12, 1998, the rating criteria for 
disease of the arteries and veins were revised, which 
included the rating criteria under Diagnostic Code 7120.  
Thus, under Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991), the RO must apply the version of the regulation that 
is most favorable to the claimant.  Under the old criteria, 
the maximum assignable schedule rating was 60 percent, and 
under the new criteria, the maximum assignable schedule 
rating is 100 percent.  Therefore, in reviewing the 
appellant's substantive appeal in the light most favorable to 
him, it is not clear from that document that the appellant 
has withdrawn his appeal of the issue of entitlement to an 
evaluation in excess of 40 percent for his service-connected 
varicose veins, or that he has so limited the issue on 
appeal.  Accordingly, this matter is referred to the RO for 
clarification.  


FINDINGS OF FACT

1.  The evidence of record does not show more than slight 
impairment of the appellant's service-connected left knee 
disability; according to the appellant's December 1997 VA 
examination, left knee extension was to zero degrees and 
flexion was to 135 degrees.  

2.  The appellant's service-connected degenerative changes of 
the lumbar spine are manifested primarily by limitation of 
lumbar spine motion, chronic back pain, and by objective 
evidence of muscle spasm.  

3.  The appellant is right-handed.  

4.  The appellant's left carpal tunnel syndrome is manifested 
by subjective complaints of pain and numbness, and by 
objective medical evidence of sensory deficits in the medial 
nerve distribution in the left hand, but no motor loss or 
functional deficit. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for degenerative changes of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.102, 4.25(b), 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5260, 5261, 5257 (1998).  

2.  Resolving all reasonable doubt in favor of the appellant, 
the criteria for the assignment of a 20 percent evaluation 
for degenerative changes of the lumbar spine have been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.40, 4.41, 4.71a, 
Diagnostic Codes 5003, 5010, 5295 (1998).  

3.  Resolving all reasonable doubt in favor of the appellant, 
the criteria for the assignment of a 10 percent evaluation 
for left carpal syndrome have been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.102, 4.1, 
4.2, 4.7, 4.40, 4.124a, Diagnostic Code 8515 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the appellant's claims for an 
evaluation in excess of 10 percent for degenerative changes 
of the left knee, an evaluation in excess of 10 percent for 
degenerative changes of the lumbar spine, and an evaluation 
in excess of zero percent for left carpal tunnel syndrome, 
are well grounded pursuant to 38 U.S.C.A. § 5107(a) (West 
1991).  See generally Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board is also satisfied that all relevant 
evidence is of record and the statutory duty to assist the 
appellant in the development of evidence pertinent to his 
claims has been met.

Disability ratings are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 
(1998).  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (1998).  

When a reasonable doubt arises regarding the degree of 
disability or any other point, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 3.102 (1998).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Although the regulations do not give past medical reports 
precedence over current findings (see Fenderson v. Brown, 7 
Vet. App. 55 (1994)), the Board should consider the 
applicability of a higher rating for the entire period in 
which the appeal has been pending.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  

The United States Court of Appeals for Veterans Claims 
(Court) has considered the question of functional loss as it 
relates to the adequacy of assigned disability ratings.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In DeLuca, the 
Court held that it is not enough for an examiner to state a 
range of motion.  Rather, 38 C.F.R. § 4.40 requires 
consideration of factors such as lack of normal endurance, 
functional loss due to pain, and pain on use; specifically 
limitation of motion due to pain on use including during 
flare-ups.  The Court also held that 38 C.F.R. § 4.45 
required consideration of weakened movement, excess 
fatigability, and incoordination. Moreover, the Court stated 
that there must be a full description of the effects of the 
disability on the veteran's ordinary activity.  38 C.F.R. § 
4.10.


Entitlement to an evaluation in excess of 
10 percent for degenerative changes of 
the left knee.  

I.  Factual Background

The appellant was originally granted service connection for 
degenerative changes of the left knee in a May 1996 rating 
action.  At that time, the RO primarily based its decision on 
the appellant's service medical records and an August 1995 VA 
examination.  The RO indicated that the appellant's service 
medical records showed that in December 1991, the appellant 
was diagnosed with left knee crepitus.  Moreover, in the 
appellant's August 1995 VA examination, x-rays of his left 
knee were interpreted as showing degenerative joint disease.  
The appellant was also diagnosed with a history of discomfort 
of the left knee which was previously attributed to 
patellofemoral malalignment.  The Board notes that at the 
time of the May 1996 rating, the appellant's disabling rating 
for his left knee disability was combined with his service-
connected back disability, and a single 10 percent rating was 
assigned under Diagnostic Code 5003.  

In December 1997, the appellant underwent a VA examination.  
At that time, he stated that he had a history of left knee 
pain which had been treated with medication.  According to 
the appellant, he had never required any kind of invasive 
management for his left knee.  The physical examination 
showed no evidence of thigh atrophy, and joint line 
measurements were equal bilaterally.  The appellant extended 
his knee to zero degrees, and flexion was to 135 degrees.  
The appellant had good ligamentous support medially and 
laterally, both in extension and at 30 degrees of flexion.  
The appellant had a negative drawer sign and his patella 
showed no evidence of crepitus or grating.  An x-ray of the 
appellant's left knee was interpreted as showing early 
degenerative joint disease.  Following the physical 
examination and a review of the x-ray, the examiner diagnosed 
the appellant with a history of left knee discomfort, which 
was initially diagnosed as patellofemoral tendinitis and was 
presently showing evidence of early osteoarthritic changes.  

A VA examination was conducted in December 1998.  At that 
time, the appellant stated that he had been diagnosed with 
early osteoarthritis of the left knee.  He reported that he 
had been treating his knee problem conservatively with non-
steroidal anti-inflammatories and activity modification with 
fair results.  The appellant indicated that recently, when he 
had tried to resume a more rigorous physical regimen, he had 
a return of medial joint line pain, peripatellar pain, and 
intermittent episodes of swelling.  He denied any episodes of 
locking or giving way of his knee.  

The physical examination showed that the appellant could 
ambulate without external supports or assistance.  There was 
no evidence of antalgic gait, and there was no effusion, 
deformity, or discoloration.  There was tenderness to 
palpation at the medial joint line on the left by comparison.  
McMurray's test was equivocal with a reproducible click 
without pain.  There was no evidence of instability on varus-
valgus stress testing in zero and 30 degrees of flexion of 
either knee.  Lachman and drawer tests were negative 
bilaterally.  Patellofemoral compression test was negative 
bilaterally.  An x-ray of the appellant's left knee was 
interpreted as showing a decrease in the medial joint space.  
Following the physical examination and a review of the x-ray, 
the examining physician diagnosed the appellant with 
degenerative joint disease of the left knee which was mild 
and primarily in the medial compartment.  It was the 
examiner's opinion that the appellant's left knee disability 
resulted in minimal functional impairment to his activities 
of daily life and potential for employment. 

In a March 1999 rating action, the RO recharacterized the 
appellant's service-connected left knee disability and his 
service-connected back disability, which were previously 
rated as a single disability under Diagnostic Code 5003, and 
granted separate ratings under Diagnostic Code 5003 for each 
disability.  At that time, a 10 percent disabling rating 
under Diagnostic Code 5003 was assigned for the appellant's 
service-connected left knee disability. 


II.  Analysis

As stated above, the appellant's degenerative changes of his 
left knee are currently rated as 10 percent disabling under 
Diagnostic Code 5003.  

Arthritis is rated on the basis of limitation of motion of 
the joint involved.  38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010 (1998).  

Diagnostic Code 5260 provides that limitation of flexion of 
either knee to 60 degrees warrants a zero percent evaluation.  
A 10 percent evaluation requires that flexion be limited to 
45 degrees.  A 20 percent evaluation requires that flexion of 
the knee be limited to 30 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (1998).

Diagnostic Code 5261 provides that limitation of extension of 
either knee to 5 degrees warrants a zero percent evaluation.  
A 10 percent evaluation requires that extension be limited to 
10 degrees.  A 20 percent evaluation requires that extension 
be limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261 (1998).  

The appellant's left knee disability may also be rated under 
Diagnostic Code 5257.  Diagnostic Code 5257 provides for the 
evaluation of the knee and other impairment of the knee, to 
include recurrent subluxation and lateral instability.  A 10 
percent is warranted for slight impairment.  Ratings of 20 
and 30 percent are warranted for moderate and severe 
impairment, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 
5257 (1998).  

To summarize, the appellant maintains that his current rating 
is not high enough for the amount of disability that his 
degenerative changes of his left knee cause him.  He states 
that he has chronic left knee pain.  In this regard, lay 
statements are considered to be competent evidence when 
describing symptoms of a disease or disability or an event.  
However, symptoms must be viewed in conjunction with the 
objective medical evidence of record.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

In the instant case, the Board notes that the appellant's 
complaints, to include chronic left knee pain, have been 
objectively observed in the appellant's most recent VA 
examination in December 1998.  At that time, the physical 
examination showed that there was tenderness to palpation at 
the medial joint line.  Such symptoms, the complaints of 
which the Board finds credible, must be considered in the 
assignment of the appropriate evaluation.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 202, 206-7.  

In the appellant's December 1997 VA examination, extension of 
his left knee was to zero degrees, and flexion was to 135 
degrees.  Thus, in light of the above, the Board observes 
that while neither limitation of extension nor flexion of the 
knee is to a degree to warrant a compensable evaluation under 
Diagnostic Code 5260 or 5261, the Board believes that, along 
with objective evidence of left knee flexion limited to 135 
degrees, and with tenderness at the medial joint line, there 
is a basis for the assignment of a compensable evaluation for 
degenerative changes of the left knee.  See Deluca, 8 Vet. 
App. at 202, 205-06; 38 C.F.R. §§ 4.25(b), 4.40, 4.45, 4.59; 
see also Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).  
Accordingly, resolving all reasonable doubt as to this matter 
in the appellant's favor, the Board concludes that the 
appellant's service-connected degenerative changes of his 
left knee warrants a 10 percent evaluation, the minimum 
compensable evaluation for the knee under Diagnostic Codes 
5003- 5010.  Id.; Hicks, 8 Vet. App. at 471, 420 (1995) 
(discussing that Diagnostic Code 5003 should be read in 
conjunction with 38 C.F.R. § 4.59); Lichtenfels, 1 Vet. App. 
at 484, 489 (same effect).  However, since limitation of 
flexion and extension of the knee is not to a degree to 
warrant a 20 percent evaluation for the left knee under 
Diagnostic Code 5260 or 5261, the Board finds that the 
appellant does not meet the criteria for an evaluation in 
excess of 10 percent for the left knee disability. 

The Board further notes that the evidence of record does not 
warrant a separate rating under Diagnostic Code 5257 for the 
appellant's service-connected left knee disability.  See 
Esteban, 6 Vet. App. at 261-62 (separate evaluations are 
warranted where the symptomatology for the conditions is 
distinct and separate).  In VAOPGCPREC 23-97 (July 1, 1997), 
62 Fed. Reg. 63604 (1997), the VA General Counsel determined 
that when a knee disorder is already rated under Diagnostic 
Code 5003, the appellant's disorder must also be manifested 
by instability (or recurrent subluxation) under Diagnostic 
Code 5257 in order to obtain a separate rating.  Id., slip 
op. at 3 ("Where additional disability is shown, . . . a 
veteran rated under DC 5257 can also be compensated under DC 
5003 and vice versa").  The Board observes that in the 
appellant's December 1997 VA examination, it was noted that 
the appellant had good ligamentous support medially and 
laterally, both in extension and at 30 degrees of flexion.  
In addition, in his December 1998 VA examination, the 
appellant denied any episodes of locking or giving way of his 
knee.  Moreover, the physical examination showed that there 
was no evidence of instability on varus-valgus stress testing 
in zero and 30 degrees of flexion of either knee.  Therefore, 
in light of the above, the Board concludes that there is no 
basis for a separate rating under Diagnostic Code 5257.  
Accordingly, the application of VAOPGCPREC 23-97 is not in 
order.


Entitlement to an evaluation in excess of 
10 percent for degenerative changes of 
the lumbar spine.   

I.  Factual Background

The appellant was originally granted service connection for 
degenerative changes of the lumbar spine in a May 1996 rating 
action.  At that time, the RO primarily based its decision on 
the appellant's service medical records and an August 1995 VA 
examination.  The RO indicated that the appellant's service 
medical records showed intermittent treatment for back 
injuries in the lumbar and cervical areas.  In January 1988, 
the appellant was treated for discomfort of the cervical 
spine, and in December 1991, he suffered an injury to the 
lumbar spine while skiing, without a fracture.  Moreover, in 
the appellant's August 1995 VA examination, x-rays of his 
lumbosacral spine were interpreted as showing mild 
osteophytosis in the lower lumbar spine which was consistent 
with early degenerative joint disease.  In addition, he was 
also diagnosed with a history of lumbosacral discomfort 
without any history of or clinical evidence to suggest any 
lower extremity radiculopathy.  As previously stated, at the 
time of the May 1996 rating, the appellant's disabling rating 
for his back disability was combined with his service-
connected left knee disability, and a single 10 percent 
rating was assigned under Diagnostic Code 5003.

In December 1997, the appellant underwent a VA examination.  
At that time, he stated that he had a history of lumbosacral 
discomfort which had been treated with medications, rest, and 
other conservative means.  He indicated that he had never 
required any kind of invasive management to his back.  

The physical examination showed that the lumbosacral area was 
nontender, and the appellant tilted his upper torso 
approximately 40 degrees to the left and right.  The 
appellant rotated his upper torso approximately 60 degrees to 
the left and right, and he could flex his upper torso 
approximately 80 degrees with the vertical.  Reflexes to the 
knees and to the ankles were intact and equal at 2+.  The 
appellant did not have sensory disturbance to the lower 
extremities, and the examining physician noted that he was 
unable to detect any weakness of the knee extensors, ankle 
dorsiflexors, or great toe dorsiflexors.  An x-ray of his 
lumbosacral spine was interpreted as showing anterior 
spurring at L5 with no additional evidence of degenerative 
disc disease.  Following the physical examination and a 
review of the x-ray, the examining physician diagnosed the 
appellant with lumbosacral discomfort, musculoskeletal, which 
was not associated with any history of or clinical evidence 
to suggest lower extremity radiculopathy.  

A VA examination was conducted in December 1998.  At that 
time, the appellant stated that he had initially injured his 
back during service.  According to the appellant, following 
his injury, he developed chronic back pain.  The appellant 
indicated that with the assistance of physical therapy, he 
had learned to avoid aggravating activities and motions, 
especially those requiring forward bending, climbing, and 
jumping.  He reported that at present, his level of activity 
had increased to the point where he could occasionally play 
golf, but that if he played, he would "pay for it" later.  
The appellant denied any episodes of radiculopathy or bowel 
or bladder changes associated with his back disability.  

The physical examination showed that the spine was midline 
without pelvic obliquity.  There was tenderness to palpation 
primarily at the thoracolumbar and lumbosacral junctions of 
both sacroiliac joints.  There was positive muscle spasm in 
the lumbosacral region bilaterally, but more prominent on the 
left than on the right.  There was tenderness to palpation in 
the lumbosacral region, but there was no tenderness to 
palpation in the deep sciatic areas.  Heel toe walking was 
intact.  Forward flexion was from zero to 110 degrees, with a 
complaint of discomfort at the lumbosacral junction without 
radiculopathy.  Extension was zero to 20 degrees, and lateral 
bending was zero to 20 degrees bilaterally, with complaints 
of primarily thoracolumbar discomfort.  Rotation was zero to 
40 degrees bilaterally, with complaints of discomfort in the 
lumbosacral area.  Straight leg raising at 45 degrees on both 
lower extremities elicited strictly lumbosacral region 
discomfort, and Goldthwait's test suggested lumbar 
dysfunction.  Hoover, Patrick's, and pelvic rock tests were 
all negative.  Motor strength to the lower extremities graded 
as 5/5 throughout.  Deep tendon reflexes were found to be 2+ 
and symmetrical for the lower extremities.  There was a 
subjective decrease in discrimination between light and sharp 
on the S1 distribution on the left lower extremity, but 
distal circulation and sensation were otherwise intact 
throughout.  X-rays of the thoracolumbar spine showed 
multiple levels of end-plate spurring and osteophytes.  X-
rays of the lumbosacral spine showed anterior end-plate 
osteophytes at L2-L5, as well as decreased intervertebral 
disc spaces at L4-L5, and more significantly at L5-S1 with an 
apparent L5-S1 face arthropathy.  

Following the physical examination and a review of the x-
rays, the examining physician diagnosed the appellant with 
degenerative disc disease at L5-S1 and L4-L5, which was mild.  
The appellant was also diagnosed with chronic thoracolumbar 
strain which was also mild.  It was the examiner's opinion 
that the appellant's back disability resulted in minimal 
functional impairment to his activities of daily life and 
potential for employment. 

As previously stated, in a March 1999 rating action, the RO 
recharacterized the appellant's service-connected back 
disability and his service-connected left knee disability, 
which were previously rated as a single disability under 
Diagnostic Code 5003, and granted separate ratings under 
Diagnostic Code 5003 for each disability.  At that time, a 10 
percent disabling rating under Diagnostic Code 5003 was 
assigned for the appellant's service-connected back 
disability.


II.  Analysis

As stated above, the appellant's degenerative changes of his 
lumbar spine are currently rated as 10 percent disabling 
under Diagnostic Code 5003.  

Arthritis is rated on the basis of limitation of motion of 
the joint involved.  38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010 (1998).  

Under Diagnostic Code 5292, a 10 percent evaluation is 
warranted for slight limitation of motion of the lumbar 
spine.  Moderate limitation of motion warrants a 20 percent 
evaluation, and a 40 percent evaluation requires severe 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5292 (1998).  

The appellant's service-connected back disability may also be 
rated under Diagnostic Code 5295.  Diagnostic Code 5295 
provides for the evaluation of lumbosacral strain.  A 10 
percent evaluation requires characteristic pain on motion.  A 
20 percent evaluation requires muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in a standing position.  A 40 percent evaluation requires 
severe lumbosacral strain manifested by listing of the whole 
spine to the opposite side, a positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of the joint spaces.  A 40 percent 
rating is also warranted if only some of these manifestations 
are present with abnormal mobility on forced motion.   
38 C.F.R. § 4.71a, Diagnostic Code 5295 (1998).  

The Board observes that in the appellant's most recent VA 
examination, in December 1998, the examiner noted that the 
appellant had chronic back pain and some limitation of motion 
of the lumbar spine.  In addition, there was also objective 
evidence of a muscle spasm in the appellant's lumbosacral 
region.  As previously stated, a 20 percent evaluation under 
Diagnostic Code 5295 requires muscle spasm on extreme forward 
bending and unilateral loss of lateral spine motion in a 
standing position.  Therefore, although the examiner in the 
appellant's December 1998 VA examination stated that the 
appellant's degenerative disc disease was mild, and that his 
back disability resulted in minimal functional impairment, 
the Board finds, nevertheless, that based on the appellant's 
history of chronic back pain, and the appellant's current 
medical findings, including objective evidence of muscle 
spasms, the evidence of record as a whole does raise the 
question of whether a 10 percent or 20 percent evaluation 
most accurately reflects the degree of disablement.  See 
38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5295.  

In light of the above, and with consideration of 38 C.F.R. 
§ 4.7, it is the opinion of the Board that a 20 percent 
rating more adequately approximates the current level of 
impairment attributable to the service-connected degenerative 
changes of the lumbar spine.  See generally Spurgeon v. 
Brown, 10 Vet. App. 194, 196 (1997); DeLuca v. Brown, 8 Vet. 
App. 202, 208 (1995); 38 C.F.R. §§ 4.40, 4.45.  At the very 
least, the evidence for and against an increased rating for 
the service-connected back disability is in equipoise, and as 
such, all reasonable doubt is resolved in favor of the 
appellant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
Accordingly, it is the Board's determination that a 20 
percent disability rating for the appellant's service-
connected degenerative changes of the lumbar spine is 
warranted.  

In arriving at this decision, the Board has considered the 
possibility of a still-higher schedular evaluation.  However, 
the preponderance of the evidence is clearly weighted against 
a higher rating.  As previously stated, the next higher 
rating requires either severe lumbosacral strain manifested 
by listing of the whole spine to the opposite side, a 
positive Goldthwait's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of the 
joint spaces under Diagnostic Code 5295, or severe limitation 
of motion of the lumbar segment of the spine under Diagnostic 
Code 5292.  In light of the above, the Board finds no 
reasonable basis to grant the appellant a rating in excess of 
20 percent.  









Entitlement to an evaluation in excess of 
zero percent (compensable) for left 
carpal tunnel syndrome.  

I.  Factual Background

The appellant was originally granted service connection for 
left carpal tunnel syndrome in a May 1996 rating action.  At 
that time, the RO primarily based its decision on the 
appellant's service medical records and an August 1995 VA 
examination.  The RO indicated that the appellant's service 
medical records showed that in January 1992, the appellant 
sought treatment after complaining that he had pain and 
discomfort in the left wrist, and subsequently, he was 
diagnosed with mild degenerative changes.  Moreover, in 
December 1994, he had an episode of neurological twitching in 
the left arm.  In addition, in the appellant's August 1995 VA 
examination, the examining physician stated that there was 
electrodiagnostic evidence of bilateral carpal tunnel 
syndrome, left greater than right, and sensory greater than 
motor, with no evidence of active axonal degeneration of 
abductor pollicis brevis muscles.  The appellant was also 
diagnosed with mild sensory (early) peripheral neuropathy, 
and with episodic left arm pain causing a reflective jerking 
of his arm.  He was assigned a zero percent rating under 
Diagnostic Code 8515.  This rating has remained in effect up 
until the current claim.

Private medical records from the Texas Medical Clinic, from 
November to December 1996, show treatment for an unrelated 
disorder.  

In December 1997, the appellant underwent a VA examination.  
At that time, he stated that he had bilateral wrist pain, and 
that he had numbness in digits two through five, of both 
hands.  The appellant indicated that he also had numbness of 
on the dorsum of his hands.  According to the appellant, he 
had had no surgical intervention to his hands.  He noted that 
he was right-hand dominant.  

The physical examination showed that reflexes were a trace 
over four, but symmetric.  Motor examination revealed normal 
strength in his arms and legs without atrophy or 
fasciculations.  Sensory examination showed a positive 
Tinel's sign and positive Phalen's sign at both wrists.  
Pinprick was slightly decreased in the median distribution of 
both hands.  In regards to a diagnosis, the examining 
physician stated that there was clinical and electrical 
evidence of bilateral carpal tunnel syndrome.  

A VA examination was conducted in December 1998.  At that 
time, the appellant stated that he mostly had pain in his 
right wrist due to a work-related injury.  The physical 
examination showed that there was no atrophy or 
fasciculations.  Motor examination revealed normal strength 
throughout, and reflexes were +2 throughout.  Sensory testing 
was negative.  The diagnosis was of bilateral carpal tunnel 
syndrome.  


II.  Analysis

As previously stated, the appellant's left carpal tunnel 
syndrome is currently rated as zero percent disabling under 
Diagnostic Code 8515.  

Under 38 C.F.R. § 4.124a, Diagnostic Code 8515, which 
contemplates disability evaluations for paralysis of the 
median nerve, a 10 percent evaluation is assigned for mild 
incomplete paralysis of the median nerve.  A 20 percent 
evaluation is assigned for moderate incomplete paralysis of 
the median nerve of the minor extremity, and a 30 percent 
evaluation is assigned for moderate incomplete paralysis of 
the median nerve of the major extremity.  

The term "incomplete paralysis" with this and other 
peripheral nerve injuries indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for mild, or at most, the moderate degree.  38 C.F.R. § 
4.124a, Diagnostic Code 8515 (1998).  

In the instant case, the Board recognizes that in the 
appellant's December 1997 and December 1998 VA examinations, 
the motor examinations revealed normal strength in his arms 
and legs, and that in the December 1998 VA examination, 
sensory testing was negative.  However, the Board observes 
that in the December 1997 VA examination, the sensory 
examination showed a positive Tinel's sign and positive 
Phalen's sign at both wrists.  In addition, pinprick was 
slightly decreased in the median distribution of both hands.  
Therefore, the Board is satisfied that based on the 
appellant's history of left carpal tunnel syndrome, and the 
above evidence which shows no functional or motor loss, but 
instead, reflects some sensory loss in the distribution of 
the left median nerve, the evidence of record as a whole does 
substantiate a finding of carpal tunnel syndrome of mild 
severity in the left wrist, and that the findings thereby 
support a rating of 10 percent for left carpal tunnel 
syndrome.  When consideration is given to the objective 
findings, it is the opinion of the Board that a 10 percent 
rating more adequately approximates the current level of 
impairment attributable to the service-connected carpal 
tunnel syndrome.  At the very least, the evidence for and 
against a compensable rating for the service-connected carpal 
tunnel syndrome is in equipoise, and as such, all reasonable 
doubt is resolved in favor of the appellant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  

In arriving at this decision, the Board has considered the 
possibility of a still-higher schedular evaluation.  However, 
the preponderance of the evidence is clearly weighted against 
a higher rating.  Given the limited symptomatology shown on 
the VA examinations, a rating in excess of 10 percent is not 
warranted.  


Other Considerations

The Board notes that it has also considered entitlement to an 
extraschedular evaluation, under the provisions of 38 C.F.R. 
§ 3.321(b)(1), for the appellant's service-connected 
disabilities.  Pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  The Board recognizes in the appellant's December 
1998 VA examination, the examiner stated that it was his 
opinion that the appellant's left knee and back disabilities 
resulted in minimal functional impairment to the appellant's 
activities of daily life and potential for employment.  The 
examiner further noted that the appellant should probably 
avoid occupational areas that required strenuous physical 
activity to include bending, lifting, carrying, climbing, 
stooping, and crawling.  In this regard, the Board notes that 
the appellant's work history includes working as a security 
policeman and as a vehicle maintenance and operations 
technician during service, and that post service, he has 
worked in merchandising.  Moreover, in the appellant's most 
recent VA examination, in December 1998, the appellant stated 
that he was currently a college student.  However, the Board 
observes that the evidence of record does not reflect 
frequent periods of hospitalization because of the service-
connected disabilities in question, nor interference with 
employment to a degree greater than that contemplated by the 
regular schedular standards.  Thus, the evidence of record 
does not reflect any factor which takes the appellant outside 
of the norm, or which presents an exceptional case where his 
currently assigned 10 percent rating for his left knee 
disability, his 20 percent rating for his back disability, 
and his 10 percent rating for his left carpal tunnel 
syndrome, are found to be inadequate.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, the Board 
determines that the criteria for submission for assignment of 
an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not meet.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In any event, the VA has an obligation under the 38 U.S.C.A. 
§ 5103(a) (West 1991) to advise an appellant of the evidence 
necessary to complete his or her application for VA benefits.  
In this case, the appellant is hereby notified that a 
preliminary review indicates that the evidence necessary for 
consideration of his claim on an extra-schedular rating under 
38 C.F.R. § 3.321(b)(1), is documentary and/ or lay evidence 
which relates to such factors as interference with his 
employment status (i.e., employment, personnel, and medical 
data, etc.), as well as competent medical evidence of 
frequent periods of inpatient care, due solely to the 
service-connected disabilities at issue.  See Spurgeon v. 
Brown, 10 Vet. App.  194, 197-98 (1997).  Accordingly, the 
Board views its discussion as sufficient to inform the 
appellant of the elements necessary to complete his 
application for a claim for increased VA benefits on an 
extraschedular basis.  See Robinette v. Brown, 8 Vet. 
App. 69, 80 (1995).


ORDER

An evaluation in excess of 10 percent for degenerative 
changes of the left knee is denied.  

A 20 percent evaluation for degenerative changes of the 
lumbar spine is granted, subject to the applicable criteria 
concerning the disbursement of monetary benefits.  

A 10 percent evaluation for left carpal tunnel syndrome is 
granted, subject to the applicable criteria concerning the 
disbursement of monetary benefits.


REMAND

With respect to the issue of entitlement to an evaluation in 
excess of zero percent (compensable) for right carpal tunnel 
syndrome, the Board notes that in a January 1998 rating 
decision, the RO granted the appellant's claim of entitlement 
to service connection for right carpal tunnel syndrome.  At 
that time, the RO assigned a zero percent disabling rating 
under Diagnostic Code 8515.  The Board notes that in a July 
1998 statement from the appellant's representative, the 
Disabled American Veterans (DAV), the DAV indicated that in 
light of the January 1998 rating action granting service 
connection for right carpal tunnel syndrome, it was the 
appellant's contention that his current degree of severity 
reflected a higher evaluation than the one that was currently 
assigned.  

In light of the above, it is the Board's determination that 
the RO should have construed the statement from the DAV as a 
timely Notice of Disagreement (NOD) in regards to the issue 
of entitlement to an evaluation in excess of zero percent 
(compensable) for right carpal tunnel syndrome.  The Board 
notes that the above statement was filed within one year from 
the date of mailing of the January 1998 decision granting 
service connection for right carpal tunnel syndrome, which 
thereby, would have triggered the RO's responsibility to 
furnish the appellant with a Statement of the Case (SOC).  
38 U.S.C.A. § 7105(b)(1), (2) (West 1991 & Supp. 1997).  See 
Tomlin v. Brown, 5 Vet. App. 355, 357 (1993).  The RO failed 
to do so, creating a procedural defect which requires a 
remand of the above claim under 38 C.F.R. § 19.9 (1997).  See 
Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  

In view of the foregoing, the Board determines that further 
development is required before final action may be taken on 
the appellant's claim of entitlement to a compensable 
evaluation for right carpal tunnel syndrome.  Accordingly, 
this matter is REMANDED to the RO for the following action:

The appellant should be issued an SOC on 
the issue of entitlement to a compensable 
evaluation for right carpal tunnel 
syndrome.  In addition, the appellant 
should be apprised of his right to submit 
a substantive appeal and to have his 
claim reviewed by the Board.  

The appeal as to the claim of entitlement to a compensable 
evaluation for right carpal tunnel syndrome, will be returned 
to the Board following the issuance of the SOC only if it is 
perfected by the filing of a timely substantive appeal.  The 
purpose of this REMAND is to afford the appellant due process 
of law in regards to his claim.  No inference should be drawn 
regarding the merits of the claim, and no action is required 
of the appellant until further notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals







